JS 44 (Rev. 10/20)                   Case 2:21-cv-01560-WB
                                                       CIVILDocument
                                                             COVER1SHEET
                                                                     Filed 04/01/21 Page 1 of 14
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                          DEFENDANTS
       State Farm Fire & Casualty Co. a/s/o Stephen and Enid
                                                                                                           PECO Energy Company and Xylem, Inc. f/k/a Sensus
       Cate
   (b) County of Residence of First Listed Plaintiff McClean County                                        County of Residence of First Listed Defendant              Delaware County
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                           NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                      THE TRACT OF LAND INVOLVED.

    (c)   Attorneys (Firm Name, Address, and Telephone Number)                                              Attorneys (If Known)

          Daniel J. de Luca, Esquire
          Three Valley Square, Suite 220,Blue Bell, PA 19422
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                       III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                        (For Diversity Cases Only)                                    and One Box for Defendant)
    1   U.S. Government                  3   Federal Question                                                                    PTF        DEF                                         PTF      DEF
          Plaintiff                            (U.S. Government Not a Party)                      Citizen of This State            1        ✖ 1      Incorporated or Principal Place         4   ✖ 4
                                                                                                                                                       of Business In This State

    2   U.S. Government               ✖ 4    Diversity                                            Citizen of Another State                       2   Incorporated and Principal Place       ✖   5         5
          Defendant                            (Indicate Citizenship of Parties in Item III)                                                           of Business In Another State

                                                                                                  Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                    Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                     Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                TORTS                            FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
    110 Insurance                       PERSONAL INJURY               PERSONAL INJURY                625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
    120 Marine                          310 Airplane                 365 Personal Injury -               of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
    130 Miller Act                      315 Airplane Product             Product Liability           690 Other                                28 USC 157                        3729(a))
    140 Negotiable Instrument                Liability               367 Health Care/                                                                                       400 State Reapportionment
    150 Recovery of Overpayment         320 Assault, Libel &             Pharmaceutical                                                   PROPERTY RIGHTS                   410 Antitrust
        & Enforcement of Judgment            Slander                     Personal Injury                                                   820 Copyrights                   430 Banks and Banking
    151 Medicare Act                    330 Federal Employers’           Product Liability                                                 830 Patent                       450 Commerce
    152 Recovery of Defaulted                Liability               368 Asbestos Personal                                                 835 Patent - Abbreviated         460 Deportation
         Student Loans                  340 Marine                       Injury Product                                                        New Drug Application         470 Racketeer Influenced and
         (Excludes Veterans)            345 Marine Product               Liability                                                         840 Trademark                        Corrupt Organizations
    153 Recovery of Overpayment              Liability              PERSONAL PROPERTY                         LABOR                        880 Defend Trade Secrets         480 Consumer Credit
        of Veteran’s Benefits           350 Motor Vehicle            370 Other Fraud                 710 Fair Labor Standards                  Act of 2016                      (15 USC 1681 or 1692)
    160 Stockholders’ Suits             355 Motor Vehicle            371 Truth in Lending                Act                                                                485 Telephone Consumer
    190 Other Contract                      Product Liability        380 Other Personal              720 Labor/Management                 SOCIAL SECURITY                       Protection Act
    195 Contract Product Liability      360 Other Personal               Property Damage                 Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
    196 Franchise                           Injury                 X 385 Property Damage             740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                        362 Personal Injury -            Product Liability           751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                            Medical Malpractice                                          Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
        REAL PROPERTY                     CIVIL RIGHTS              PRISONER PETITIONS               790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
    210 Land Condemnation               440 Other Civil Rights       Habeas Corpus:                  791 Employee Retirement                                                893 Environmental Matters
    220 Foreclosure                     441 Voting                   463 Alien Detainee                  Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
    230 Rent Lease & Ejectment          442 Employment               510 Motions to Vacate                                                870 Taxes (U.S. Plaintiff             Act
    240 Torts to Land                   443 Housing/                     Sentence                                                              or Defendant)                896 Arbitration
    245 Tort Product Liability              Accommodations           530 General                                                          871 IRS—Third Party               899 Administrative Procedure
    290 All Other Real Property         445 Amer. w/Disabilities -   535 Death Penalty                   IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                            Employment               Other:                          462 Naturalization Application                                             Agency Decision
                                        446 Amer. w/Disabilities -   540 Mandamus & Other            465 Other Immigration                                                  950 Constitutionality of
                                            Other                    550 Civil Rights                    Actions                                                                State Statutes
                                        448 Education                555 Prison Condition
                                                                     560 Civil Detainee -
                                                                         Conditions of
                                                                         Confinement
V. ORIGIN (Place an “X” in One Box Only)
✖   1 Original             2 Removed from                     3     Remanded from               4 Reinstated or             5 Transferred from      6 Multidistrict                     8 Multidistrict
      Proceeding             State Court                            Appellate Court               Reopened                    Another District          Litigation -                      Litigation -
                                                                                                                              (specify)                 Transfer                          Direct File
                                         Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          28 U.S.C. §1332(a)(1)
VI. CAUSE OF ACTION                      Brief description of cause:
                                          Property Damage
VII. REQUESTED IN                             CHECK IF THIS IS A CLASS ACTION                        DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                               UNDER RULE 23, F.R.Cv.P.                                600,000+                                   JURY DEMAND:                    Yes            No
VIII. RELATED CASE(S)
                                             (See instructions):
      IF ANY                                                         JUDGE                                                                DOCKET NUMBER
DATE                                                                   SIGNATURE OF ATTORNEY OF RECORD
04/01/2021
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                    APPLYING IFP                                    JUDGE                           MAG. JUDGE
                              Case 2:21-cv-01560-WB
                                                UNITEDDocument   1 Filed
                                                       STATES DISTRICT    04/01/21 Page 2 of 14
                                                                       COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                                            One State Farm Plaza, Bloomington, IL 61710
Address of Plaintiff: ______________________________________________________________________________________________
                      2301 Market Street, Philadelphia, PA 19010 and 1 International Drive, Rye Brook, NY 10573
Address of Defendant: ____________________________________________________________________________________________
                                                  23 Buckmanville Road Newtown, PA
Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                     Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                       No
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                       No
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                       No
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                       No
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /   ●   is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
      04/01/2021
DATE: __________________________________                                     0XVWVLJQKHUH
                                                             __________________________________________                                     74727
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                                   Attorney I.D. # (if applicable)


CIVIL: 3ODFHD¥LQRQHFDWHJRU\RQO\

A.            Federal Question Cases:                                                      B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                       1.    Insurance Contract and Other Contracts
       2.     FELA                                                                               2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                          3.    Assault, Defamation
       4.     Antitrust                                                                          4.    Marine Personal Injury
       5.     Patent                                                                             5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                         6.    Other Personal Injury (Please specify): _____________________
       7.     Civil Rights                                                                       7.    Products Liability
       8.     Habeas Corpus                                                                      8.    Products Liability – Asbestos
       9.     Securities Act(s) Cases                                                            9.    All other Diversity Cases
       10.    Social Security Review Cases                                                             (Please specify): ____________________________________________
✔      11.    All other Federal Question Cases
                                                Subrogation
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (7KHHIIHFWRIWKLVFHUWLILFDWLRQLVWRUHPRYHWKHFDVHIURPHOLJLELOLW\IRUDUELWUDWLRQ

             Daniel J. de Luca
I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:


     ✔        Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


      04/01/2021
DATE: __________________________________                                   6LJQKHUHLIDSSOLFDEOH
                                                             __________________________________________                                     74727
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (/2018)
            Case 2:21-cv-01560-WB Document 1 Filed 04/01/21 Page 3 of 14




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 STATE FARM FIRE & CASUALTY CO.
 a/s/o STEPHEN and ENID CATE
 ONE STATE FARM PLAZA
 BLOOMINGTON, IL 61710
                   Plaintiff,                          CIVIL ACTION NO.:

        v.

 PECO ENERGY COMPANY
 2301 MARKET STREET
 PHILADELPHIA, PA 19010
 and
 XYLEM, INC. f/k/a SENSUS
 1 INTERNATIONAL DRIVE
 RYE BROOK, NY 10573
                   Defendants.

                                          COMPLAINT

       Plaintiff, State Farm Fire & Casualty Co. a/s/o Stephen and Enid Cate (“Plaintiff”), by

and through undersigned counsel, hereby demands judgment against Defendants, PECO Energy

Company and Xylem, Inc. f/k/a Sensus (“Defendants”), complaining against them as follows:

                                            PARTIES

       1.      Plaintiff is a corporation organized and existing under the laws of Illinois; its

principal place of business is at the above-captioned address.

       2.      At all relevant times, Plaintiff was authorized to provide in Pennsylvania the

insurance described herein.

       3.      At all relevant times, Plaintiff provided – via an in-force policy – homeowner

insurance to Stephen and Enid Cate (“subrogors”) in connection with their residential property at

23 Buckmanville Road in Newtown, Pennsylvania (“subject property”).
             Case 2:21-cv-01560-WB Document 1 Filed 04/01/21 Page 4 of 14




        4.      As a result of claims made on said policy in connection with the incident described

herein, Plaintiff became subrogated to certain recovery rights and interests of subrogors, i.e. for

monies paid thereunder, including the claims giving rise to this action.

        5.       Defendant PECO Energy Company (“PECO”) is a Pennsylvania corporation with

its principal place of business at the above-captioned address.

        6.       At all relevant times, PECO was engaged in, inter alia, the business of providing

utility goods and services to domestic users.

        7.       Defendant Xylem, Inc. f/k/a Sensus (“Xylem”) is a New York corporation with its

principal place of business at the above-captioned address.

        8.       At all relevant times, Xylem was engaged in, inter alia, the business of

manufacturing electrical-utility smart meters, such as the smart meter at the subject property

described further below (“product”).

                                  JURISDICTION AND VENUE

        9.      Jurisdiction is based on 28 U.S.C. §1332(a)(1) as this action involves a controversy

between citizens of different states; moreover, the amount in controversy exceeds the jurisdictional

threshold of this Court (exclusive of interest and costs).

        10.     Venue is proper in this district based on 28 U.S.C. §1391(a) in that the events giving

rise to this claim occurred within this district.

                                   FACTUAL ALLEGATIONS

        11.     On and prior to December 8, 2019, PECO was responsible for generating,

transmitting, delivering, selling, and/or otherwise providing electricity goods and related services

to the subject property.

        12.     On December 8, 2019, a fire erupted at the subject property; it resulted in extensive
           Case 2:21-cv-01560-WB Document 1 Filed 04/01/21 Page 5 of 14




damages thereto, as well as the imposition of additional expenses and harms to subrogors.

        13.     Investigation into the fire’s cause revealed that it was due to from a malfunction of

the product that involved electricity that had passed through the product.

        14.     Thus, as a direct and proximate result of Defendants’ negligent acts and omissions,

as well as the product’s defectiveness (as is described more fully below), subrogors sustained

damages and other harms in an amount in excess of $600,000.00.

        15.     To the extent subrogors’ aforementioned policy covered such damages/harms,

Plaintiff paid claim monies to them consistent therewith; Plaintiff thereby became subrogated to

recover on the claims asserted in this action.

                              COUNT I – NEGLIGENCE v. PECO

        16.     Plaintiff hereby incorporates the foregoing paragraphs of the Complaint as if fully

set forth herein at length.

        17.     PECO, as a business holding itself out as a competent seller and provider of

electricity goods and related services, owed its customers (and others foreseeably affected) a duty

of care to properly provide electricity goods and related services, which would not result in

damages to persons or property.


        18.     By and through its employees, agents, contractors, subcontractors, technicians,

and/or servants acting within the course and scope of their employment and agency, PECO

breached its duty to subrogors when it failed to properly design, install, maintain, operate, monitor,

service, and/or replace equipment related to the generation, transmission, distribution, and/or sale

of electricity goods and related services to the subject property – in particular, the product.


        19.     PECO knew or should have known that its failure to properly design, install,
          Case 2:21-cv-01560-WB Document 1 Filed 04/01/21 Page 6 of 14




maintain, operate, monitor, service or replace equipment related to the generation, transmission,

distribution and/or sale of electricity goods and related service to the subject property, as well as

its failure to discover and report defects in the product, would cause damage to subrogors.


       20.     PECO’s negligence and other unlawful actions and/or omissions – by and through

its employees, agents, contractors, subcontractors, technicians, and/or servants acting within the

course and scope of their employment and agency – consisted of, but was not limited to, the

following:


               (a)     failing to properly and adequately design, install, maintain, operate,
                       monitor, service, and/or replace equipment related to the generation,
                       transmission, distribution and/or sale of electricity goods and related
                       services;

               (b)     creating, maintaining and/or permitting the equipment related to the
                       generation, transmission, distribution, and/or of electricity goods and
                       related services to be maintained in a hazardous and/or dangerously
                       defective condition;

               (c)     failing to hire competent and capable personnel to repair or replace PECO’s
                       equipment and facilities related to the generation, transmission, distribution
                       and/or sale of electricity goods and related services, giving rise to the
                       damages described;

               (d)     failing to take necessary precautions to protect subrogors by notifying,
                       warning and/or alerting necessary parties of the existence of a dangerous
                       condition in connection with PECO’s equipment and facilities related to the
                       generation, transmission, distribution and/or sale of electricity goods and
                       related services; and/or

               (e)     failing to take all reasonable and necessary actions to comply with the
                       provisions of the National Electric Safety Code (“NESC”) and the National
                       Electrical Code (“NEC”).

       21.     As a direct and proximate result of PECO’s negligent acts and/or omissions,
          Case 2:21-cv-01560-WB Document 1 Filed 04/01/21 Page 7 of 14




subrogors sustained and incurred damage to their property, as well as other associated expenses

and harms, in an amount in excess of $600,000.00.


       22.     To the extent subrogors’ insurance policy covered such damages/harms, Plaintiff

paid claim monies to them consistent therewith; Plaintiff thereby became subrogated to recover on

the claims asserted in this action.

       WHEREFORE, Plaintiff respectfully requests judgment in its favor and against

PECO – jointly, severally, and/or in the alternative with the other Defendant(s) in this action

– in an amount in excess of $600,000.00, plus interest, costs of suit, reasonable attorney fees,

delay damages, and such other relief as the Court deems appropriate under the circumstances.

                     COUNT II – BREACH OF WARRANTIES v. PECO

       23.     Plaintiff incorporates herein by reference the above paragraphs as though the

same were fully set forth at length.

       24.     In furtherance of the aforementioned goods delivered to, and services performed

for, subrogors by PECO, PECO warranted that all goods would be safe and non-defective as

delivered, and that services would be performed for subrogors in a reasonably workmanlike

manner.

       25.     Based upon the aforementioned negligent and/or non-compliant conduct on the

part of PECO as described herein, PECO breached the warranties applicable here vis-à-vis

subrogors.

       26.     As a direct and proximate result of PECO’s breaches, subrogors sustained and

incurred damages/harms in an amount in excess of $600,000.00.

       27.     Subrogors have and had performed all conditions precedent to recover based upon
          Case 2:21-cv-01560-WB Document 1 Filed 04/01/21 Page 8 of 14




such breaches.

       28.       To the extent subrogors’ insurance policy covered such damages/harms, Plaintiff

paid claim monies to them consistent therewith; Plaintiff thereby became subrogated to recover on

the claims asserted in this action.

       WHEREFORE, Plaintiff respectfully requests judgment in its favor and against

PECO – jointly, severally, and/or in the alternative with the other Defendant(s) in this action

– in an amount in excess of $600,000.00, plus interest, costs of suit, reasonable attorney fees,

delay damages, and such other relief as the Court deems appropriate under the circumstances.

                          COUNT III – STRICT LIABILITY v. PECO

        29.      Plaintiff incorporates by reference the preceding averments as though set forth at

length herein.

       30.       PECO is engaged, and at all times relevant hereto was engaged, in the business of

providing electrical-utility goods and services to domestic users, specifically through electrical

meters and their component parts, such as the one(s) at issue in this case (i.e. the product).

       31.       PECO installed, serviced, tested, used, and/or maintained the product and its

component parts in a defective condition, unreasonably dangerous to subrogors and their

property; PECO also provided defective electricity goods via the product and its component parts

when the electricity goods described herein passed through the product and its component parts

in a defective condition unreasonably dangerous to subrogors and their property, which caused

the malfunction described herein, and ultimately the fire that resulted in subrogors’ damages.

       32.        PECO knew or should have known that defective electricity goods would, and

did, reach subrogors without substantial change in the defective condition that resulted from the

malfunction of the meter and its component parts.
           Case 2:21-cv-01560-WB Document 1 Filed 04/01/21 Page 9 of 14




        33.       The aforementioned defects consisted of:

                     a.        design defects;
                     b.         manufacturing defects;
                     c.        component defects;
                     d.         distribution defects;
                     e.        use-instructions and/or warnings defects; and/or
                     f.        a failure to warn of the design, manufacturing, and/or component
                               defects, and/or properly provided warning and/or safe-use
                               instructions.

        34.       For these reasons, PECO is strictly liable to subrogors under Section 402A of

the Restatement (Second) of Torts, and the applicable statutory and case law of the State and

Federal Courts of Pennsylvania.

        35.       As a result of the damages directly and proximately caused by the unreasonably

dangerous defects in PECO’s electricity goods, subrogors sustained and incurred damages as

described herein in an amount in excess of $600,000.00.

        36.       To the extent subrogors’ aforementioned policy covered such

damages/harms/expenses, Plaintiff paid claim monies to her consistent therewith; Plaintiff

thereby became subrogated to recover on the claims asserted in this action.

        WHEREFORE, Plaintiff respectfully requests judgment in its favor and against

PECO – jointly, severally, and/or in the alternative with the other Defendant(s) in this action

– in an amount in excess of $600,000.00, plus interest, costs of suit, reasonable attorney fees,

delay damages, and such other relief as the Court deems appropriate under the circumstances.

                              COUNT IV – NEGLIGENCE v. XYLEM

        37.     Plaintiff hereby incorporates the foregoing paragraphs of the Complaint as if fully

set forth herein at length.

        38.     Xylem, as a business holding itself out as a competent manufacturer of smart
         Case 2:21-cv-01560-WB Document 1 Filed 04/01/21 Page 10 of 14




meters, owed a duty of reasonable care to subrogors in regard to, inter alia, the design, assembly,

testing, inspection, sale, maintenance, and/or installation of the product; Xylem breached said duty.


       39.     Xylem knew or should have known that its failure to properly design, assemble,

test, inspect, sell, maintain and/or install the product would cause damage to subrogors.

       40.     Xylem’s negligence and other unlawful actions and/or omissions – by and through

its employees, agents, contractors, subcontractors, technicians, and/or servants acting within the

course and scope of their employment and agency – consisted of, but are not limited to, the

following:


               (a)     failing to properly and adequately design, assemble, test, inspect, maintain,
                       sell, and/or install the product;

               (b)     creating, maintaining and/or permitting the product to be maintained in a
                       hazardous and/or dangerously defective condition;

               (c)     failing to hire competent and capable personnel to design, assemble, test,
                       inspect, sell, maintain and/or install the product;

               (d)     failing to property determine that the product was not in a safe condition
                       and free of all material defects so as to keep it from catastrophically failing
                       and/or malfunctioning after reasonable and foreseeable use;

               (e)     designing, assembling, testing, inspecting, maintaining, selling, and/or
                       installing a dangerously defective product, including its component parts,
                       that Xylem knew or reasonably should have known exposed users to an
                       unreasonable risk of harm because its components could fail, thereby
                       causing a fire;

               (f)     failing to take necessary precautions to protect subrogors by notifying,
                       warning and/or alerting necessary parties of the existence of a dangerous
                       condition in connection with the product; and/or

               (g)     failing to take all reasonable and necessary actions to comply with the
                       express provisions of the National Electric Safety Code (“NESC”) and the
         Case 2:21-cv-01560-WB Document 1 Filed 04/01/21 Page 11 of 14




                       National Electrical Code (“NEC”).

       41.     As a direct and proximate result of Xylem’s negligent acts and/or omissions,

subrogors sustained and incurred damage to their property, as well as other associated expenses

and harms, in an amount in excess of $600,000.00.


       42.     To the extent subrogors’ aforementioned policy covered such damages/harms,

Plaintiff paid claim monies to them consistent therewith; Plaintiff thereby became subrogated to

recover on the claims asserted in this action.

       WHEREFORE, Plaintiff respectfully requests judgment in its favor and against

Xylem – jointly, severally, and/or in the alternative with the other Defendant(s) in this action

– in an amount in excess of $600,000.00, plus interest, costs of suit, reasonable attorney fees,

delay damages, and such other relief as the Court deems appropriate under the circumstances.

                     COUNT V – BREACH OF WARRANTY v. XYLEM

       43.     Plaintiff incorporates herein by reference the above paragraphs as though the

same were fully set forth at length.

       44.     At the time of the products’ installation, Xylem had reason to know the particular

purpose for which the product would be used, and knew that its skill and judgment were being

relied upon to furnish a suitable smart meter.

       45.     Thus, Xylem breached the implied warranty of fitness for a particular purpose in

that the product was not fit for the particular purpose for which the product required.

       46.     In addition, Xylem breached its implied warranty of merchantability in that the

product was not fit for the ordinary uses for which it was used.

       47.     Subrogors’ herein-described damages occurred as a direct and proximate result of

Xylem’s breach of its implied warranties of fitness for a particular purpose and merchantability.
          Case 2:21-cv-01560-WB Document 1 Filed 04/01/21 Page 12 of 14




       48.     To the extent subrogors’ insurance policy covered such damages/harms, Plaintiff

paid claim monies to them consistent therewith; Plaintiff thereby became subrogated to recover on

the claims asserted in this action.

       WHEREFORE, Plaintiff respectfully requests judgment in its favor and against

Xylem – jointly, severally, and/or in the alternative with the other Defendant(s) in this action

– in an amount in excess of $600,000.00, plus interest, costs of suit, reasonable attorney fees,

delay damages, and such other relief as the Court deems appropriate under the circumstances.

                        COUNT VI – STRICT LIABILITY v. XYLEM

       49.     Plaintiff repeats the allegations set forth in the prior paragraphs of this Complaint

as though they were set forth at length herein.

       50.     Xylem was engaged, in the business of designing, assembling, testing, inspecting,

maintaining, selling and/or installing smart meters, and their component parts, and specifically

designed, assembled, tested, inspected, maintained, sold and/or installed the product.

       51.     Upon information and belief, the product was not modified, changed, altered, or

abused by subrogors, or by other users at the subject property, prior to or during its use.

       52.     Xylem knew and intended that its smart meters – including the product – would be

used by members of the general public, and knew of the specific uses, purposes and requirements

to which such meters would be put.

       53.     Xylem designed, assembled, tested, inspected, maintained, sold and/or installed the

product, including its component parts, in a dangerous and defective condition, which

catastrophically failed due to malfunction.

       54.     The product was not materially altered in anyway which would affect the dangerous

and defective conditions caused and created by Xylem.
          Case 2:21-cv-01560-WB Document 1 Filed 04/01/21 Page 13 of 14




       55.     The aforementioned defects consisted of:

                               a.        design defects;
                               b.        manufacturing defects;
                               c.        component defects;
                               d.        distribution defects;
                               e.        use-instructions and/or warnings defects; and/or
                               f.       a failure to warn of the design, manufacturing, and/or
                               component defects, and/or properly provided warning and/or safe-
                               use instructions.

       56.     The aforementioned defects or defective conditions existed at the time the product

left the possession and/or control of Xylem.

       57.     As a result of the damages directly and proximately caused by the unreasonably

dangerous defects in the product, subrogors sustained and incurred damages as described herein

in an amount in excess of $600,000.00.

       58.     To the extent subrogors’ insurance policy covered such damages/harms, Plaintiff

paid claim monies to them consistent therewith; Plaintiff thereby became subrogated to recover

on the claims asserted in this action.
         Case 2:21-cv-01560-WB Document 1 Filed 04/01/21 Page 14 of 14




       WHEREFORE, Plaintiff respectfully requests judgment in its favor and against

Xylem – jointly, severally, and/or in the alternative with the other Defendant(s) in this action

– in an amount in excess of $600,000.00, plus interest, costs of suit, reasonable attorney fees,

delay damages, and such other relief as the Court deems appropriate under the circumstances.

                                                      de LUCA LEVINE LLC


                                               BY: _________________________
                                                     DANIEL J. de LUCA,
                                                     ATTORNEYS FOR PLAINTIFF
                                                     PA Bar No. 74727
                                                     Attorneys for Plaintiff
                                                     Three Valley Square, Suite 220
                                                     Blue Bell, PA 19422
                                                     Ph: (215) 383-0166
                                                     Fx: (215) 383-0082
                                                     ddeluca@delucalevine.com

Dated: April 1, 2021
